DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2022/0217746 A1) (Kang herein after).

Re Claim 1, Kang discloses a user equipment (UE) for wireless communication, comprising: 
a memory; and one or more processors coupled to the memory (processor, memory, [0545]-[0546]), the memory and the one or more processors configured to: 
transmit information (UE report Panel related configuration/information for the multi-CC/band based operation as the UE capability, [0331], [0427]) identifying a panel or beam configuration (Panel related configuration/information, [0331]) associated with a set of carriers (multi-CC/band, [0328], [0331]); and 
communicate with a base station in accordance with the panel or beam configuration associated with the set of carriers (UE perform UL transmission using the panel for the BS based on the configuration and/or the indication, [0434]).
Kang discloses the claimed invention except explicitly teaches the claimed invention in a single embodiment.  However, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the various embodiments for indicating antenna panel information of terminal by Kang to achieve the same expected result of the claimed invention and to further improve the power consumption and avoid excessive radiation of a human body from signals emitted by the terminal.

Re Claim 2, Kang discloses the UE of claim 1, wherein the one or more processors, when transmitting the information identifying the panel or beam configuration, are configured to: transmit a UE capability message including the information identifying the panel or beam configuration (UE may report UE capability information to the BS (S1410). The UE capability information may include UE capability information related to a panel. As an example, the UE capability information may include the number of panels (groups) which may be supported by the UE, information indicating whether multi-panel based simultaneous transmission may be performed, information on the MPUE category, etc , [0427]).

Re Claim 3, Kang discloses the UE of claim 1, wherein the panel or beam configuration includes identification information identifying at least one panel or beam, and wherein the identification information includes a panel identifier (UE may report UE capability information to the BS (S1410). The UE capability information may include UE capability information related to a panel. As an example, the UE capability information may include the number of panels (groups) which may be supported by the UE, information indicating whether multi-panel based simultaneous transmission may be performed, information on the MPUE category, etc , [0427]).

Re Claim 4, Kang discloses the UE of claim 1, wherein the panel or beam configuration includes a panel-related operation parameter, and wherein the panel-related operation parameter includes at least one of: a panel activation status, an uplink timing advance parameter, an uplink power control parameter, or a downlink fast Fourier transform window parameter (the UE may report, to the BS, at least one of (Tx/Rx) panel related configuration/information for the multi-CC/band based operation, whether the panel-level correspondence is established, whether multiple panels are simultaneously activated, or whether multiple panels may be simultaneously used for UL transmission, as the UE capability, [0427]).

Re Claim 5, Kang discloses the UE of claim 1, wherein the information identifying the panel or beam configuration includes information indicating one or more carriers, of the set of carriers, to which an identified panel-related operation parameter applies (Information regarding whether Tx panel configurations which belong to different component carriers/bands (CC/band) are identical and/or a range of component carriers/bands (CCs/bands) in which (each) Tx panel related information is valid.  ii) Information regarding whether Rx panel configurations which belong to different component carriers/bands (CC/band) are identical and/or a range of component carriers/bands (CCs/bands) in which (each) Rx panel related information is valid, [0331]-[0334]).

Re Claim 6, Kang discloses the UE of claim 1, wherein the information identifying the panel or beam configuration includes information indicating one or more panels to which an identified panel-related operation parameter applies (the UE may report, to the BS, at least one of (Tx/Rx) panel related configuration/information for the multi-CC/band based operation, whether the panel-level correspondence is established, whether multiple panels are simultaneously activated, or whether multiple panels may be simultaneously used for UL transmission, as the UE capability, [0427]).

Re Claim 7, Kang discloses the UE of claim 1, wherein the information identifying the panel or beam configuration includes information indicating one or more panels to which an identified panel-related operation parameter applies across one or more carriers of the set of carriers (the UE may report, to the BS, at least one of (Tx/Rx) panel related configuration/information for the multi-CC/band based operation, whether the panel-level correspondence is established, whether multiple panels are simultaneously activated, or whether multiple panels may be simultaneously used for UL transmission, as the UE capability, [0427]).

Re Claim 8, Kang discloses the UE of claim 1, wherein the information identifying the panel or beam configuration includes information indicating that a subset of the set of carriers shares a common panel (The ‘the range of the component carriers/bands (CCs/bands) in which the Tx/Rx panel related information is valid’ may be reported in the following form. According to an embodiment, the UE may report the panel information for the specific CC/band index (group) and jointly report (adjacent/neighboring) CC/band index(es) (group(s) to which the corresponding information is to be equally applied, [0339]).

Re Claim 9, Kang discloses the UE of claim 8, wherein the subset of the set of carriers is identified by a band, a band combination, or a set of carrier indices (The ‘the range of the component carriers/bands (CCs/bands) in which the Tx/Rx panel related information is valid’ may be reported in the following form. According to an embodiment, the UE may report the panel information for the specific CC/band index (group) and jointly report (adjacent/neighboring) CC/band index(es) (group(s) to which the corresponding information is to be equally applied, [0339]).

Re Claim 10, Kang discloses the UE of claim 8, wherein the common panel is identified by a panel identifier or panel configuration (an ID for the panel may be used for panel selective transmission of PUSCH, PUCCH, SRS, and/or PRACH among multiple activated panels. The ID may be configured/defined based on at least any one of fourth following schemes (Alts. 1, 2, 3, and 4), [0269]).

Re Claim 11, Kang discloses the UE of claim 10, wherein the panel identifier is associated with a single common identifier space and an associated panel is configured for downlink-only processing, uplink-only processing, or downlink and uplink processing (an ID for the panel may be used for panel selective transmission of PUSCH, PUCCH, SRS, and/or PRACH among multiple activated panels. The ID may be configured/defined based on at least any one of fourth following schemes (Alts. 1, 2, 3, and 4), [0269]; The panel specific transmission/reception related information (e.g., panel ID., etc.) may be transferred through higher layer signaling (e.g., RRC message, MAC-CE, etc.) and/or lower layer signaling (e.g., L1 signaling, DCI, etc.). The corresponding information may be transferred from the BS to the UE or from the UE to the BS according to a situation or as necessary, [0282]).

Re Claim 12, Kang discloses the UE of claim 10, wherein the panel identifier is associated with a first panel identifier space for a downlink-only processing panel and a second panel identifier space for an uplink-only processing panel (an ID for the panel may be used for panel selective transmission of PUSCH, PUCCH, SRS, and/or PRACH among multiple activated panels. The ID may be configured/defined based on at least any one of fourth following schemes (Alts. 1, 2, 3, and 4), [0269]; The panel specific transmission/reception related information (e.g., panel ID., etc.) may be transferred through higher layer signaling (e.g., RRC message, MAC-CE, etc.) and/or lower layer signaling (e.g., L1 signaling, DCI, etc.). The corresponding information may be transferred from the BS to the UE or from the UE to the BS according to a situation or as necessary, [0282]).

Re Claim 13, Kang discloses the UE of claim 1, wherein the information identifying the panel or beam configuration includes information indicating that a subset of the set of carriers shares a plurality of panels (UE may report whether multiple panels may be simultaneously activated and/or whether multiple panels may be simultaneously used for UL transmission of a specific uplink signal(s)/channel(s) (as the UE capability). As an example, the UE capability information may be classified into one or more multi-panel UE categories. The UE may be configured to report the corresponding information by using an index/indicator assigned/mapped to the multi-panel UE category, [0377]).

Re Claim 14, Kang discloses the UE of claim 1, wherein the one or more processors are further configured to: receive a configuration message updating one or more panel-related operation parameters for a particular panel across a plurality of carriers of the set of carriers (The BS may transmit, to the UE, information (e.g., indication) for scheduling the UL transmission (S1440). The corresponding indication may be performed through the MAC-CE and/or the DCI. As an example, the corresponding indication may include panel related indication information (e.g., see a panel-specific transmission/reception related configuration/indication). As an example, the beam management (e.g., DL/UL beam management) is performed, and the panel for the UL transmission is indicated/configured (e.g., via MAC-CE), and when the UL transmission is triggered, the indication and/or configuration procedure of the panel for the UL transmission may be performed simultaneously with the triggering of the UL transmission. In this case, it may be regarded that the indication and/or configuration procedure of the panel for the UL transmission is included in step S1440 above (e.g., the panel ID may be included in the UL DCI), [0441]).

Re Claim 15, Kang discloses the UE of claim 14, wherein a panel-related operation parameter, of the one or more panel-related operation parameters, has a common value across the plurality of carriers (UE capability information may include at least one of i) information on at least one panel commonly applied to at least one frequency region of the multiple frequency regions or ii) information on a range of the frequency regions to which at least panel is commonly applied among the multiple panels. The range of the frequency regions may be based on intra-band CCs or inter-band CCs (within a specific band combination), [0450]).

Re Claim 16, Kang discloses the UE of claim 14, wherein the particular panel is identified by a base station assigned panel identifier that corresponds to a UE panel identifier of the particular panel (panel related indication information, [0441]).

Re Claim 17, Kang discloses the UE of claim 14, wherein the panel or beam configuration message is at least one of: a downlink control information message, a medium access control control element message, or a radio resource control message (MAC-CE, DCI, [0441]).

Re Claim 18, Kang discloses the UE of claim 14, wherein the panel or beam configuration message includes particular information identifying a corresponding applied panel identifier or panel group identifier and identifying the plurality of carriers, and wherein the particular information comprises: information identifying a plurality of serving cells sharing the particular panel, information identifying carrier indices of the plurality of carriers, information identifying a carrier group index of the plurality of carriers, or information identifying a single carrier index (The ‘the range of the component carriers/bands (CCs/bands) in which the Tx/Rx panel related information is valid’ may be reported in the following form. According to an embodiment, the UE may report the panel information for the specific CC/band index (group) and jointly report (adjacent/neighboring) CC/band index(es) (group(s) to which the corresponding information is to be equally applied, [0339]).

Re Claim 19, Kang discloses the UE of claim 14, wherein the one or more processors are further configured to: update the one or more panel-related operation parameters across the plurality of carriers identified in the panel or beam configuration message (The BS may transmit, to the UE, information (e.g., indication) for scheduling the UL transmission (S1440). The corresponding indication may be performed through the MAC-CE and/or the DCI. As an example, the corresponding indication may include panel related indication information (e.g., see a panel-specific transmission/reception related configuration/indication). As an example, the beam management (e.g., DL/UL beam management) is performed, and the panel for the UL transmission is indicated/configured (e.g., via MAC-CE), and when the UL transmission is triggered, the indication and/or configuration procedure of the panel for the UL transmission may be performed simultaneously with the triggering of the UL transmission. In this case, it may be regarded that the indication and/or configuration procedure of the panel for the UL transmission is included in step S1440 above (e.g., the panel ID may be included in the UL DCI), [0441]).

Re Claim 20, Kang discloses the UE of claim 1, wherein the one or more processors are further configured to: update, based at least in part on transmitting the information identifying the panel or beam configuration, a plurality of beam-related operation parameters across a plurality of carriers of the set of carriers (The BS may transmit, to the UE, information (e.g., indication) for scheduling the UL transmission (S1440). The corresponding indication may be performed through the MAC-CE and/or the DCI. As an example, the corresponding indication may include panel related indication information (e.g., see a panel-specific transmission/reception related configuration/indication). As an example, the beam management (e.g., DL/UL beam management) is performed, and the panel for the UL transmission is indicated/configured (e.g., via MAC-CE), and when the UL transmission is triggered, the indication and/or configuration procedure of the panel for the UL transmission may be performed simultaneously with the triggering of the UL transmission. In this case, it may be regarded that the indication and/or configuration procedure of the panel for the UL transmission is included in step S1440 above (e.g., the panel ID may be included in the UL DCI), [0441]).

Re Claim 21, Kang discloses the UE of claim 20, wherein the one or more processors, when updating the plurality of beam-related operation parameters, are configured to: update a first beam on a particular panel with a first value of one of plurality of beam-related operation parameters; and update a second beam on the particular panel with a second value that is different from the first value of one of plurality of beam-related operation parameters (According to an embodiment, the ‘panel’ may be modified, and construed/applied as ‘one beam or multiple beams’ or ‘at least one beam group (or set)’. The beam (beam group) may be related to specific characteristics (e.g., a timing advance (TA), a power control parameter, etc.). The multiple beams (beam groups) may be beams (beam groups) having a similarity/common value in terms of the specific characteristics, [0237]).

Re Claim 22, Kang discloses the UE of claim 20, wherein the one or more processors are further configured to: receive a beam indication based at least in part on transmitting the information identifying the panel or beam configuration; and wherein the one or more processors, when updating the plurality of beam-related operation parameters, are configured to: update the plurality of beam-related operation parameters based at least in part on the beam indication (The UE may receive, from the BS, information (e.g., indication) for scheduling the UL transmission (S1440). The corresponding indication may be performed through the MAC-CE and/or the DCI. As an example, the corresponding indication may include panel related indication information (e.g., see a panel-specific transmission/reception related configuration/indication). As an example, the beam management (e.g., DL/UL beam management) is performed, and the panel for the UL transmission is indicated/configured (e.g., via MAC-CE), and when the UL transmission is triggered, the indication and/or configuration procedure of the panel for the UL transmission may be performed simultaneously with the triggering of the UL transmission. In this case, it may be regarded that the indication and/or configuration procedure of the panel for the UL transmission is included in step S1440 above (e.g., the panel ID may be included in the UL DCI), [0431]-[0432]).

Re Claim 23, Kang discloses the UE of claim 22, wherein the beam indication is at least one of: a downlink transmission configuration indicator (TCI) state, an uplink TCI state, a joint downlink and uplink TCI state, or a spatial relationship information message (The ID for the panel may be an ID additionally configured in spatial relation info (e.g., RRC_SpatialRelationInfo), [0279]).

Re Claim 24, Kang discloses a base station for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the memory and the one or more processors (processor, memory, [0545]-[0546]) configured to:
receive information identifying a panel or beam configuration (UE report Panel related configuration/information for the multi-CC/band based operation as the UE capability, [0331], BS may receive a report for UE capability information from the UE (S1410). The UE capability information may include UE capability information related to a panel. As an example, the UE capability information may include the number of panels (groups) which may be supported by the UE, information indicating whether multi-panel based simultaneous transmission may be performed, information on the MPUE category, etc. In this regard, the BS may be report with UE capability information related to the above-described methods (e.g., Proposals 1/1-1/2/3 and/or Options 1-1/1-2/1-3/3-1/3-2) from the UE. As an example, as in Proposals 1/1-1 and/or Option 1-1, the BS may receive at least one of (Tx/Rx) panel related configuration/information for the multi-CC/band based operation, whether the panel-level correspondence is established, whether multiple panels are simultaneously activated, or whether multiple panels may be simultaneously used for UL transmission, as the UE capability, [0436]) associated with a set of carriers (multi-CC/band, [0328], [0331]); and 
communicate with a user equipment (UE) in accordance with the panel or beam configuration associated with the set of carriers (BS may transmit, to the UE, information (e.g., indication) for scheduling the UL transmission (S1440). The corresponding indication may be performed through the MAC-CE and/or the DCI. As an example, the corresponding indication may include panel related indication information (e.g., see a panel-specific transmission/reception related configuration/indication). As an example, the beam management (e.g., DL/UL beam management) is performed, and the panel for the UL transmission is indicated/configured (e.g., via MAC-CE), and when the UL transmission is triggered, the indication and/or configuration procedure of the panel for the UL transmission may be performed simultaneously with the triggering of the UL transmission. In this case, it may be regarded that the indication and/or configuration procedure of the panel for the UL transmission is included in step S1440 above (e.g., the panel ID may be included in the UL DCI), [0441]).
Kang discloses the claimed invention except explicitly teaches the claimed invention in a single embodiment.  However, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the various embodiments for indicating antenna panel information of terminal by Kang to achieve the same expected result of the claimed invention and to further improve the power consumption and avoid excessive radiation of a human body from signals emitted by the terminal.

Re Claim 25, Kang discloses the base station of claim 24, wherein the one or more processors, when receiving the information identifying the panel or beam configuration, are configured to: receive a UE capability message including the information identifying the panel or beam configuration (UE may report UE capability information to the BS (S1410). The UE capability information may include UE capability information related to a panel. As an example, the UE capability information may include the number of panels (groups) which may be supported by the UE, information indicating whether multi-panel based simultaneous transmission may be performed, information on the MPUE category, etc , [0427]).

Re Claim 26, Kang discloses the base station of claim 24, wherein the panel or beam configuration includes identification information identifying at least one panel or beam, and wherein the identification information includes a panel identifier (UE may report UE capability information to the BS (S1410). The UE capability information may include UE capability information related to a panel. As an example, the UE capability information may include the number of panels (groups) which may be supported by the UE, information indicating whether multi-panel based simultaneous transmission may be performed, information on the MPUE category, etc , [0427]).

Re Claim 27, Kang discloses the base station of claim 24, wherein the panel or beam configuration includes a panel-related operation parameter, and wherein the panel-related operation parameter includes at least one of: a panel activation status, an uplink timing advance parameter, an uplink power control parameter, or a downlink fast Fourier transform window parameter (the UE may report, to the BS, at least one of (Tx/Rx) panel related configuration/information for the multi-CC/band based operation, whether the panel-level correspondence is established, whether multiple panels are simultaneously activated, or whether multiple panels may be simultaneously used for UL transmission, as the UE capability, [0427]).

Re Claim 28, Kang discloses the base station of claim 24, wherein the information identifying the panel or beam configuration includes information indicating one or more carriers, of the set of carriers, to which an identified panel-related operation parameter applies (Information regarding whether Tx panel configurations which belong to different component carriers/bands (CC/band) are identical and/or a range of component carriers/bands (CCs/bands) in which (each) Tx panel related information is valid.  ii) Information regarding whether Rx panel configurations which belong to different component carriers/bands (CC/band) are identical and/or a range of component carriers/bands (CCs/bands) in which (each) Rx panel related information is valid, [0331]-[0334]).

Re Claim 29, Kang discloses a method of wireless communication performed by a user equipment (UE), comprising: transmitting information identifying a panel or beam configuration associated with a set of carriers; and communicating with a base station in accordance with the panel or beam configuration associated with the set of carriers (see claim 1 for rejection reason).

Re Claim 30, Kang discloses a method of wireless communication performed by a base station, comprising: receiving information identifying a panel or beam configuration associated with a set of carriers; and communicating with a user equipment (UE) in accordance with the panel or beam configuration associated with the set of carriers (see claim 24 for rejection reason).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631